This litigation involves the right to the possession of a motor claimed by the appellant as receiver of an insolvent mill owner and by the respondent, who furnished the machine to the mill.
[1] There are several reasons why the claim of the receiver should be disallowed, but it is only necessary to notice one, and that is that the motor was installed in the mill under a lease and by virtue thereof the respondent, *Page 71 
as lessor, was entitled to retake possession as he did upon the default of the lessee.
The trial court having decided in favor of the right of the lessor to retake possession, that decision is affirmed for the reason that the testimony in the case establishes beyond question that the relationship between the mill owner and the respondent was that of lessee and lessor.
Affirmed.